Citation Nr: 1046556	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a through-and-through right forearm gunshot wound, 
with right forearm and wrist exit scars and median nerve damage, 
for the period through December 8, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a through-and-through right forearm gunshot wound, 
with right forearm and wrist exit scars and median nerve damage, 
for the period since December 9, 2008.

3.  Entitlement to separate evaluation for scars residual to a 
through-and-through gunshot wound to the right forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1992 to December 
1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in August 2008, when 
it was remanded for further development.  


FINDINGS OF FACT

1.  For the period prior to December 8, 2008, the Veteran's 
residuals of a gunshot wound to the right forearm produced a 
moderate but not a severe disability picture.

2.  Since December 9, 2008, the Veteran is currently in receipt 
of the maximum disability for residuals of a gunshot wound of the 
right forearm without complete paralysis of the median nerve in 
the non-dominant hand.

3.  The Veteran's through-and-through gunshot wound of the right 
forearm, and consequent surgery of the wound, has resulted in 
three superficial scars that are painful but do not cause loss of 
function of the affected part.

CONCLUSIONS OF LAW

1.  For the period through December 8, 2008, the criteria for a 
20 percent evaluation, but not more, for residuals of a gunshot 
wound to the right forearm are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 5308-8515 (2010).

2.  Since December 9, 2008, the criteria for an evaluation in 
excess of 40 percent for residuals of a gunshot wound to the 
right forearm are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 
5308-8515 (2010).

3.  The criteria are met for separate rating for painful scarring 
of the right forearm of 10 percent prior to October 23, 2008 and 
20 percent after that date.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  Where an 
increase in the level of a service-connected disability is at 
issue, however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Rating Criteria

Historically, the Veteran's residuals of a through-and-through 
right forearm gunshot wound, with right forearm and wrist exit 
scars and median nerve damage, have been rated under Diagnostic 
Code 5308-8515.  

Under the provisions of 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: . . . 3 
muscle groups for the forearm and hand (diagnostic codes 5307 
through 5309) . . . .

(c) There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with the exceptions provided for certain 
knee and shoulder abnormalities.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, a lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Injuries to Muscle Group VIII are rated under the criteria of 
38 C.F.R. § 4.73, Diagnostic Code 5308.  For injury to the non-
dominant side, the following rating criteria apply.  A rating of 
0 percent is assigned for slight disability; a rating of 10 
percent is assigned for moderate disability; a rating of 20 
percent is assigned for moderately severe disability; and, a 
rating of 30 percent is assigned for severe disability. 

In order to grant the Veteran the maximum benefit, however, the 
RO interpreted the findings on the affected joints as manifesting 
secondary to the nerve pathology.  The Diagnostic Code 5308-8515 
addresses a rating for the incomplete paralysis of the median 
nerve.  See 38 C.F.R. § 4.124a.

Under Diagnostic Code 8515, a 10 percent rating is assigned mild 
incomplete paralysis of the median nerve to either the major or 
minor side.  A 20 percent rating is assigned moderate incomplete 
paralysis of the minor side.  A 40 percent rating is assigned for 
severe incomplete paralysis of the minor side.  A 60 percent 
rating is assigned for complete paralysis of the minor side with 
such manifestations as the hand inclined to the ulnar side; the 
index and middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in the 
plane of the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of middle 
finger; an inability to make a fist; the index and middle fingers 
remain extended; an inability to flex the distal phalanx of 
thumb; defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a.

Finally, the Veteran is noted to have superficial scars 
associated with his gunshot wound.  Superficial scars that are 
tender or painful are evaluated under the criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7804.

During the pendency of this claim the criteria for evaluating 
disabilities of the skin were revised.  VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the claim 
from the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 
19, 2003).  The revised criteria may only be applied as of their 
effective date and, before that time, only the former version of 
the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would not 
produce retroactive effects since the revised provisions affect 
only entitlement to prospective benefits. Therefore, VA must 
apply the new provisions from their effective date.

Prior to October 23, 2008, the rating criteria of DC 7804 
provided for superficial scars that were painful on examination 
to be rated as 10 percent disabling.  Note (1) to DC 7804 stated 
a superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) to DC 7804 stated a 10-percent 
evaluation is for application for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.       

From October 23, 2008 the rating criteria of Diagnostic Code 7804 
have been as follows.  A rating of 10 percent is assigned for one 
or two scars that are unstable or painful.  A rating of 20 
percent is assigned for three or four such scars, and a rating of 
30 percent is assigned for five or more such scars.  Note (1) is 
unchanged.  New Note (2) directs that if one or more scars are 
both unstable and painful, add 10 percent to the evaluation.  New 
Note (3) directs that scars evaluated under DCs 7800, 7801, 7802 
or 7805 may also receive evaluation under this DC, when 
applicable.     

Analysis

In applying the above criteria, it is noted that the Veteran is 
left-handed, as noted in his treatment records.  

The Veteran was afforded a VA peripheral nerves examination in 
April 2004.  He reported experiencing numbness in all of the 
fingers of his right hand.  He stated he had decreased grip 
strength and a great deal of discomfort in the wrist and the 
hand.  The Veteran described numbness, tingling, and burning and 
stated that he had reduced sensation.  Upon examination, power, 
tone and bulk were normal in the deltoids, triceps, wrist 
extensors and flexors, and small muscles of the hands except for 
weakness in the flexor pollicis longus in the right hand.  There 
was decreased sensation in digits one, two, and three in the 
right hand.  The Veteran additionally had positive Tinel's sign 
and positive Phalen's maneuver.  The overall impression was that 
of a traumatic right median nerve lesion.

The Veteran was afforded a VA muscle examination in May 2004.  
The Veteran stated that as a result of the gunshot wound that he 
sustained to his right wrist and forearm area, he has had 
problems in the muscle group.  He further stated that he was 
initially treated conservatively, non-surgically with observation 
and medical management.  At the time of the examination the 
Veteran complained of right forearm muscle pain and stiffness, 
and chronic, daily, constant pain and dysfunction.  On 
examination, there were two scars over the right forearm, both 
minimally tender and without depression or elevation.  There was 
a suggestion of some atrophy of the muscles of the forearm.  
There was some tenderness to the extensor muscles on deep 
palpation.  There was good muscle strength with resisted wrist 
extension and finger extension.  The overall assessment was for 
slight-to-moderate muscle group VIII involvement of the non-
dominant hand.  

The Veteran had a VA skin examination in September 2008 noting 
one gunshot wound scar and two surgical scars.  The gunshot wound 
scar measured 1 x 1 and was hypopigmented, well-healed, 
superficial, and did not adhere to underlying tissue or restrict 
movement, but was tender to palpation.  The surgical scars 
measured 4 cm. x 0.2 cm. and 2 cm. x 0.2 cm. and were 
hyperpigmented, well-healed, superficial, and did not adhere to 
underlying tissue but were extremely tender to even light 
palpation.  The diagnosis was scar to right wrist secondary to 
gunshot wound, tender to even light palpation.
 
Additionally during the period, the Veteran underwent multiple 
carpal tunnel release surgeries and carpal tunnel corticosteroid 
injections.  Treatment records document the Veteran's continued 
complaints of pain, tingling, and nerve difficulty.  For the 
period through December 8, 2008 the evidence of record shows an 
increasing disability picture that is at least productive of a 
moderate incomplete paralysis of the right median nerve.  

Considering the period through December 8, 2008, the Board finds 
that a 20 percent disability evaluation is warranted for the 
service-connected residuals of a gunshot wound to the right 
forearm with incomplete paralysis of the median nerve.  The 
findings of decreased strength and multiple carpal tunnel release 
surgeries with the other abnormal findings show that the 
disability involves more than sensory deficit and thus warrants a 
rating for at least moderate impairment.  See 38 C.F.R. §§ 4.123, 
4.124.  There is not, however, any evidence that the residuals of 
a gunshot wound to the right forearm with incomplete paralysis of 
the median nerve produced a disability picture during this time 
that was severe in nature.  

The Veteran was afforded a VA neurological examination of his 
right wrist and forearm in December 2008.  He again reported 
weakness, burning, tingling, numbness, decreased coordination, 
and marked decreased use of his right hand.  Upon examination, he 
had decreased strength in the flexor pollicis longus and finger 
flexors of digits one, two, and three.  He had decreased 
sensation in digits one, two, and three, and atrophy of the 
thenar eminence.  He had positive Tinel's, Phalen, and reverse 
Phalen.  Finally, he had marked decreased dexterity of the right 
hand.  The overall impression was of severe carpal tunnel 
syndrome caused from the in-service gunshot wound resulting in 
permanent deficits in the right hand.  

The Veteran was additionally afforded a VA examination in May 
2009.  The Veteran's complaints and the examination findings were 
similar to those from the December 2008 VA examination.  The 
examiner also noted well-healed entrance and exit wound scars and 
a surgical scar from multiple wrist surgeries, hypertrophic and 
tender.  The diagnosis was for residuals of the gunshot wound to 
the right wrist and forearm with permanent deficit in the right 
hand due to muscle and nerve injuries resulting in severe carpal 
tunnel syndrome.

Concerning the period beginning December 9, 2008, the Veteran's 
service-connected residuals of a gunshot wound to the right 
forearm with incomplete paralysis of the median nerve was 
manifested by severe carpal tunnel syndrome with permanent 
deficiencies in the right hand.  These findings show that the 
disability is severe in nature and accordingly warrants the 
rating for severe incomplete paralysis of the median nerve, 40 
percent.  

As there is no evidence of complete paralysis of the right hand 
or the median nerve there is no demonstration that the Veteran's 
current symptoms meet the criteria for a 60 percent disability 
evaluation.  

However, the Board finds the Veteran is entitled to separate 
evaluation for three painful scars of the right wrist.  Under the 
criteria of DC 7804 in effect prior to October 23, 2008 the 
maximum benefit is 10 percent; under the criteria in effect after 
that date a rating of 20 percent may be assigned for 2 or 3 such 
scars. Evaluation in excess of 20 percent is not warranted 
because the Veteran does not have more than 3 scars associated 
with the gunshot wound.

The Board has considered whether DC 7804 as in effect prior to 
October 23, 2008 may be construed to permit evaluation of 10 
percent for each of the scars, but concludes it cannot be so 
construed.  In so finding, the Board notes that the old version 
of the regulation included a note that was only applicable to 
Diagnostic Code 7802, that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, would be separately rated and combined in 
accordance with 38 C.F.R. § 4.25; see Note (1) to DC 7802 (2008).  
There was no such notation under Diagnostic Code 7804 (2008). The 
Board must conclude that the omission of this note under DC 7804, 
when it was specifically included under another code, strongly 
implies that it was not intended to apply to any other code.  
Also significant, the Veteran's multiple scars of the right 
forearm arose from the same injury (as entry and exit wounds), 
they affect the same part of the body, and they are productive 
the same type of impairment (pain on palpation). As such, the 
Board concludes that they should be considered as a single 
disability under Diagnostic Code 7804 (2008). Thus, a 10 percent 
rating is the maximum rating available under that code prior to 
October 23, 2008.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence shows that although the 
Veteran's residuals of a gunshot wound to the right forearm with 
incomplete paralysis of the median nerve have caused an 
interference with his employment, such interference has not been 
shown to be marked.  Also there has been no showing that the 
disability has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

In sum, the Board has determined the Veteran is entitled to 
rating of 20 percent for residuals of a gunshot wound to the 
right forearm prior to December 8, 2008.  The Board has also 
determined he is entitled to separate compensation for scars 
associated with such gunshot wounds of 10 percent prior to 
October 23, 2008 and 20 percent from that date.   His appeal is 
therefore granted to that extent. 

In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  




ORDER

An evaluation of 20 percent for residuals of a gunshot wound to 
the right forearm with incomplete paralysis of the median nerve 
from March 4, 2004 to December 8, 2008 is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

An evaluation in excess of 40 percent for residuals of a gunshot 
wound to the right forearm with incomplete paralysis of the 
median nerve since December 9, 2008 is denied.

Separate evaluation of 10 percent for painful superficial scars 
of the right forearm prior to October 23, 2008, and evaluation of 
20 percent from that date, is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


